


117 HR 4 EH: John R. Lewis Voting Rights Advancement Act of 2021
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4
IN THE HOUSE OF REPRESENTATIVES
AN ACT
To amend the Voting Rights Act of 1965 to revise the criteria for determining which States and political subdivisions are subject to section 4 of the Act, and for other purposes.


1.Short titleThis Act may be cited as the John R. Lewis Voting Rights Advancement Act of 2021. 2.Vote dilution, denial, and abridgment claims (a)In generalSection 2(a) of the Voting Rights Act of 1965 (52 U.S.C. 10301(a)) is amended—
(1)by inserting after applied by any State or political subdivision the following: for the purpose of, or; and  (2)by striking as provided in subsection (b) and inserting as provided in subsection (b), (c), (d), or (f).
(b)Vote dilutionSection 2(b) of such Act (52 U.S.C. 10301(b)) is amended— (1)by inserting after A violation of subsection (a) the following: for vote dilution;
(2)by inserting after the period at the end the following: For the purposes of this subsection:; (3)by adding at the end the following new paragraphs:

(1)To prevail in demonstrating that a representational, districting, or apportionment scheme results in vote dilution, a plaintiff shall, as a threshold matter, establish that— (A)the members of the protected class are sufficiently numerous and geographically compact to constitute a majority in a single-member district;
(B)the members of the protected class are politically cohesive; and (C)the residents of that district who are not the members of the protected class usually vote sufficiently as a bloc to enable them to defeat the preferred candidates of the members of the protected class.
(2)Upon a plaintiff establishing the required threshold showing under paragraph (1), a court shall conduct a totality of the circumstances analysis with respect to a claim of vote dilution to determine whether there was a violation of subsection (a), which shall include the following factors: (A)The extent of any history of official voting discrimination in the State or political subdivision that affected the right of members of the protected class to register, to vote, or otherwise to participate in the political process.
(B)The extent to which voting in the elections of the State or political subdivision is racially polarized. (C)The extent to which the State or political subdivision has used voting practices or procedures that tend to enhance the opportunity for discrimination against the members of the protected class, such as unusually large election districts, majority vote requirements, anti-single shot provisions, or other qualifications, prerequisites, standards, practices, or procedures that may enhance the opportunity for discrimination against the members of the protected class.
(D)If there is a candidate slating process, whether the members of the protected class have been denied access to that process. (E)The extent to which members of the protected class in the State or political subdivision bear the effects of discrimination, both public or private, in such areas as education, employment, health, housing, and transportation, which hinder their ability to participate effectively in the political process.
(F)Whether political campaigns have been characterized by overt or subtle racial appeals. (G)The extent to which members of the protected class have been elected to public office in the jurisdiction.
(3)In conducting a totality of the circumstances analysis under paragraph (2), a court may consider such other factors as the court may determine to be relevant, including— (A)whether there is a significant lack of responsiveness on the part of elected officials to the particularized needs of the members of the protected class, including a lack of concern for or responsiveness to the requests and proposals of the members of the protected class, except that compliance with a court order may not be considered evidence of responsiveness on the part of the jurisdiction; and
(B)whether the policy underlying the State or political subdivision’s use of such voting qualification, prerequisite to voting, or standard, practice or procedure is tenuous. In making this determination, a court shall consider whether the qualification, prerequisite, standard, practice, or procedure in question was designed to advance and materially advances a valid and substantiated State interest. (4)A class of citizens protected by subsection (a) may include a cohesive coalition of members of different racial or language minority groups.; and
(4)Vote denial or abridgementSection 2 of such Act (52 U.S.C. 10301), as amended by subsections (a) and (b), is further amended by adding at the end the following:  (c) (1)A violation of subsection (a) resulting in vote denial or abridgment is established if the challenged qualification, prerequisite, standard, practice, or procedure—
(A)results or will result in members of a protected class facing greater costs or burdens in participating in the political process than other voters; and (B)the greater costs or burdens are, at least in part, caused by or linked to social and historical conditions that have produced or produce on the date of such challenge discrimination against members of the protected class.In determining the existence of a burden for purposes of subparagraph (A), the absolute number or the percent of voters affected or the presence of voters who are not members of a protected class in the affected area shall not be dispositive, and the affected area may be smaller than the jurisdiction to which the qualification, prerequisite, standard, practice, or procedure applies.
(2)The challenged qualification, prerequisite, standard, practice, or procedure need only be a but-for cause of the discriminatory result described in paragraph (1) or perpetuate a pre-existing burdens or costs. (3) (A)The factors that are relevant to a totality of the circumstances analysis with respect to a claim of vote denial or abridgement pursuant to this subsection include the following:
(i)The extent of any history of official voting-related discrimination in the State or political subdivision that affected the right of members of the protected class to register, to vote, or otherwise to participate in the political process. (ii)The extent to which voting in the elections of the State or political subdivision is racially polarized.
(iii)The extent to which the State or political subdivision has used photographic voter identification requirements, documentary proof of citizenship requirements, documentary proof of residence requirements, or other voting practices or procedures, beyond those required by Federal law, that impair the ability of members of the minority group to participate fully in the political process. (iv)The extent to which minority group members bear the effects of discrimination, both public or private, in areas such as education, employment, health, housing, and transportation, which hinder their ability to participate effectively in the political process.
(v)The use of overt or subtle racial appeals either in political campaigns or surrounding adoption or maintenance of the challenged practice. (vi)The extent to which members of the minority group have been elected to public office in the jurisdiction, provided that the fact that the minority group is too small to elect candidates of its choice shall not defeat a claim of vote denial or abridgment.
(vii)Whether there is a lack of responsiveness on the part of elected officials to the particularized needs of minority group members, including a lack of concern for or responsiveness to the requests and proposals of the group, except that compliance with a court order may not be considered evidence of responsiveness on the part of the jurisdiction. (viii)Whether the policy underlying the State or political subdivision's use of the challenged qualification, prerequisite, standard, practice, or procedure is tenuous. In making a determination under this clause, a court shall consider whether the qualification, prerequisite, standard, practice, or procedure in question was designed to advance and materially advances a valid and substantiated State interest.
(ix)Subject to paragraph (4), such other factors as the court may determine to be relevant. (B)The factors described in subparagraph (A), individually and collectively, shall be considered as a means of establishing that a voting practice amplifies the effects of past or present discrimination in violation in subsection (a). 
(C)A plaintiff need not show any particular combination or number of factors to establish a violation of subsection (a). (4)The factors that are relevant to a totality of the circumstances analysis with respect to a claim of vote denial or abridgement do not include the following:
(A)The degree to which the challenged qualification, prerequisite, standard, practice, or procedure has a long pedigree or was in widespread use at some earlier date. (B)The use of an identical or similar qualification, prerequisite, standard, practice, or procedure in other States or jurisdictions.
(C)The availability of other forms of voting unimpacted by the challenged qualification, prerequisite, standard, practice, or procedure to all members of the electorate, including members of the protected class, unless the jurisdiction is simultaneously expanding such other practices to eliminate any disproportionate burden imposed by the challenged qualification, prerequisite, standard, practice, or procedure. (D)Unsubstantiated defenses that the qualification, prerequisite, standard, practice, or procedure is necessary to address criminal activity.
(d)
(1)A violation of subsection (a) for the purpose of vote denial or abridgement is established if the challenged qualification, prerequisite, standard, practice, or procedure is intended, at least in part, to dilute minority voting strength or to deny or abridge the right of any citizen of the United States to vote on account of race, color, or in contravention of the guarantees set forth in section 4(f)(2). (2)Discrimination on account of race, color, or in contravention of the guarantees set forth in section 4(f)(2) need only be one purpose of a qualification, prerequisite, standard, practice, or procedure to demonstrate a violation of subsection (a).
(3)A qualification, prerequisite, standard, practice, or procedure intended to dilute minority voting strength or to make it more difficult for minority voters to cast a ballot that will be counted violates this subsection even if an additional purpose of the qualification, prerequisite, standard, practice, or procedure is to benefit a particular political party or group. (4)The context for the adoption of the challenged qualification, prerequisite, standard, practice, or procedure, including actions by official decisionmakers before the challenged qualification, prerequisite, standard, practice, or procedure, may be relevant to a violation of this subsection. 
(5)Claims under this subsection require proof of a discriminatory impact but do not require proof of a violation pursuant to subsection (b) or (c). (e)For purposes of this section, the term affected area means any geographic area, in which members of a protected class are affected by a qualification, prerequisite, standard, practice, or procedure allegedly in violation of this section, within a State (including any Indian lands)..
3.RetrogressionSection 2 of the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.), as amended by section 2 of this Act, is further amended by adding at the end the following:  (f)A violation of subsection (a) is established when a State or political subdivision enacts or seeks to administer any qualification or prerequisite to voting or standard, practice, or procedure with respect to voting in any election that has the purpose of or will have the effect of diminishing the ability of any citizens of the United States on account of race or color, or in contravention of the guarantees set forth in section 4(f)(2), to participate in the electoral process or elect their preferred candidates of choice. This subsection applies to any action taken on or after January 1, 2021, by a State or political subdivision to enact or seek to administer any such qualification or prerequisite to voting or standard, practice or procedure.  
(g)Notwithstanding the provisions of subsection (f), final decisions of the United States District Court of the District of Columbia on applications or petitions by States or political subdivisions for preclearance under section 5 of any changes in voting prerequisites, standards, practices, or procedures, supersede the provisions of subsection (f).. 4.Violations triggering authority of court to retain jurisdiction (a)Types of ViolationsSection 3(c) of the Voting Rights Act of 1965 (52 U.S.C. 10302(c)) is amended by striking violations of the fourteenth or fifteenth amendment and inserting violations of the 14th or 15th Amendment, violations of this Act, or violations of any Federal law that prohibits discrimination in voting on the basis of race, color, or membership in a language minority group,.
(b)Conforming AmendmentSection 3(a) of such Act (52 U.S.C. 10302(a)) is amended by striking violations of the fourteenth or fifteenth amendment and inserting violations of the 14th or 15th Amendment, violations of this Act, or violations of any Federal law that prohibits discrimination in voting on the basis of race, color, or membership in a language minority group,. 5.Criteria for coverage of States and political subdivisions (a)Determination of States and Political Subdivisions Subject to Section 4(a) (1)In generalSection 4(b) of the Voting Rights Act of 1965 (52 U.S.C. 10303(b)) is amended to read as follows:

(b)Determination of States and Political Subdivisions Subject to Requirements
(1)Existence of voting rights violations during previous 25 years
(A)Statewide applicationSubsection (a) applies with respect to a State and all political subdivisions within the State during a calendar year if— (i)fifteen or more voting rights violations occurred in the State during the previous 25 calendar years; 
(ii)ten or more voting rights violations occurred in the State during the previous 25 calendar years, at least one of which was committed by the State itself (as opposed to a political subdivision within the State); or (iii)three or more voting rights violations occurred in the State during the previous 25 calendar years and the State itself administers the elections in the State or political subdivisions in which the voting rights violations occurred.
(B)Application to specific political subdivisionsSubsection (a) applies with respect to a political subdivision as a separate unit during a calendar year if three or more voting rights violations occurred in the subdivision during the previous 25 calendar years. (2)Period of application (A)In generalExcept as provided in subparagraph (B), if, pursuant to paragraph (1), subsection (a) applies with respect to a State or political subdivision during a calendar year, subsection (a) shall apply with respect to such State or political subdivision for the period—
(i)that begins on January 1 of the year in which subsection (a) applies; and (ii)that ends on the date which is 10 years after the date described in clause (i).
(B)No further application after declaratory judgment
(i)StatesIf a State obtains a declaratory judgment under subsection (a), and the judgment remains in effect, subsection (a) shall no longer apply to such State pursuant to paragraph (1)(A) unless, after the issuance of the declaratory judgment, paragraph (1)(A) applies to the State solely on the basis of voting rights violations occurring after the issuance of the declaratory judgment. (ii)Political subdivisionsIf a political subdivision obtains a declaratory judgment under subsection (a), and the judgment remains in effect, subsection (a) shall no longer apply to such political subdivision pursuant to paragraph (1), including pursuant to paragraph (1)(A) (relating to the statewide application of subsection (a)), unless, after the issuance of the declaratory judgment, paragraph (1)(B) applies to the political subdivision solely on the basis of voting rights violations occurring after the issuance of the declaratory judgment.
(3)Determination of voting rights violationFor purposes of paragraph (1), a voting rights violation occurred in a State or political subdivision if any of the following applies: (A)Judicial relief; violation of the 14th or 15th AmendmentAny final judgment, or any preliminary, temporary, or declaratory relief (that was not reversed on appeal), in which the plaintiff prevailed or a court of the United States found that the plaintiff demonstrated a likelihood of success on the merits or raised a serious question with regard to race discrimination, in which any court of the United States determined that a denial or abridgement of the right of any citizen of the United States to vote on account of race, color, or membership in a language minority group occurred, or that a voting qualification or prerequisite to voting or standard, practice, or procedure with respect to voting created an undue burden on the right to vote in connection with a claim that the law unduly burdened voters of a particular race, color, or language minority group, in violation of the 14th or 15th Amendment, anywhere within the State or subdivision.
(B)Judicial relief; violations of this ActAny final judgment, or any preliminary, temporary, or declaratory relief (that was not reversed on appeal) in which the plaintiff prevailed or a court of the United States found that the plaintiff demonstrated a likelihood of success on the merits or raised a serious question with regard to race discrimination, in which any court of the United States determined that a voting qualification or prerequisite to voting or standard, practice, or procedure with respect to voting was imposed or applied or would have been imposed or applied anywhere within the State or subdivision in a manner that resulted or would have resulted in a denial or abridgement of the right of any citizen of the United States to vote on account of race, color, or membership in a language minority group, in violation of subsection 4(e) or 4(f) or section 2, 201, or 203 of this Act.  (C)Final judgment; Denial of declaratory judgmentIn a final judgment (that was not been reversed on appeal), any court of the United States has denied the request of the State or subdivision for a declaratory judgment under section 3(c) or section 5, and thereby prevented a voting qualification or prerequisite to voting or standard, practice, or procedure with respect to voting from being enforced anywhere within the State or subdivision.
(D)Objection by the Attorney GeneralThe Attorney General has interposed an objection under section 3(c) or section 5, and thereby prevented a voting qualification or prerequisite to voting or standard, practice, or procedure with respect to voting from being enforced anywhere within the State or subdivision. A violation per this subsection has not occurred where an objection has been withdrawn by the Attorney General, unless the withdrawal was in response to a change in the law or practice that served as the basis of the objection. A violation under this subsection has not occurred where the objection is based solely on a State or political subdivision’s failure to comply with a procedural process that would not otherwise constitute an independent violation of this act. (E)Consent decree, settlement, or other agreementA consent decree, settlement, or other agreement was adopted or entered by a court of the United States or contained an admission of liability by the defendants, which resulted in the alteration or abandonment of a voting practice anywhere in the territory of such State or subdivision that was challenged on the ground that the practice denied or abridged the right of any citizen of the United States to vote on account of race, color, or membership in a language minority group in violation of subsection 4(e) or 4(f) or section 2, 201, or 203 of this Act, or the 14th or 15th Amendment. An extension or modification of an agreement as defined by this subsection that has been in place for ten years or longer shall count as an independent violation. If a court of the United States finds that an agreement itself as defined by this subsection denied or abridged the right of any citizen of the United States to vote on account of race, color, or membership in a language minority group, violated subsection 4(e) or 4(f) or section 2, 201, or 203 of this Act, or created an undue burden on the right to vote in connection with a claim that the consent decree, settlement, or other agreement unduly burdened voters of a particular race, color, or language minority group, that finding shall count as an independent violation.
(F)Multiple violationsEach voting qualification or prerequisite to voting or standard, practice, or procedure with respect to voting, including each redistricting plan, found to be a violation by a court of the United States pursuant to subsection (a) or (b), or prevented from enforcement pursuant to subsection (c) or (d), or altered or abandoned pursuant to subsection (e) shall count as an independent violation. Within a redistricting plan, each violation found to discriminate against any group of voters based on race, color, or language minority group shall count as an independent violation.  (4)Timing of determinations (A)Determinations of voting rights violationsAs early as practicable during each calendar year, the Attorney General shall make the determinations required by this subsection, including updating the list of voting rights violations occurring in each State and political subdivision for the previous calendar year.
(B)Effective upon publication in Federal RegisterA determination or certification of the Attorney General under this section or under section 8 or 13 shall be effective upon publication in the Federal Register.. (2)Conforming amendmentsSection 4(a) of such Act (52 U.S.C. 10303(a)) is amended—
(A)in paragraph (1), in the first sentence of the matter preceding subparagraph (A), by striking any State with respect to which and all that follows through unless and inserting any State to which this subsection applies during a calendar year pursuant to determinations made under subsection (b), or in any political subdivision of such State (as such subdivision existed on the date such determinations were made with respect to such State), though such determinations were not made with respect to such subdivision as a separate unit, or in any political subdivision with respect to which this subsection applies during a calendar year pursuant to determinations made with respect to such subdivision as a separate unit under subsection (b), unless; (B)in paragraph (1) in the matter preceding subparagraph (A), by striking the second sentence;
(C)in paragraph (1)(A), by striking (in the case of a State or subdivision seeking a declaratory judgment under the second sentence of this subsection); (D)in paragraph (1)(B), by striking (in the case of a State or subdivision seeking a declaratory judgment under the second sentence of this subsection);
(E)in paragraph (3), by striking (in the case of a State or subdivision seeking a declaratory judgment under the second sentence of this subsection); (F)in paragraph (5), by striking (in the case of a State or subdivision which sought a declaratory judgment under the second sentence of this subsection);
(G)by striking paragraphs (7) and (8); and (H)by redesignating paragraph (9) as paragraph (7).
(b)Clarification of Treatment of Members of Language Minority GroupsSection 4(a)(1) of such Act (52 U.S.C. 10303(a)(1)) is amended by striking race or color, and inserting race, color, or in contravention of the guarantees of subsection (f)(2),. (c)Administrative bailout (1)In generalSection 4 of the Voting Rights Act of 1965 (52 U.S.C. 10303) is amended by adding at the end the following: 
 
(g)Administrative bailout 
(1)Determination of eligibility 
(A)In generalAfter making a determination under subsection (b)(1)(A) that the provisions of subsection (a) apply with respect to a State and all political subdivisions within the State, the Attorney General shall determine if any political subdivision of the State is eligible for an exemption under this subsection, and shall publish, in the Federal Register, a list of all such political subdivisions. Any political subdivision included on such list is not subject to any requirement under section 5 until the date on which any application under this section has been finally disposed of or no such application may be made.  (B)Rule of constructionNothing in this subsection may be construed to provide— 
(i)that the determinations made pursuant to the creation of the list shall have any binding or preclusive effect; or (ii)that inclusion on the list— 
(I)constitutes a final determination by the Attorney General that the listee is eligible for an exemption pursuant to this subsection or that, in the case of the listee, the provisions of subparagraphs (A) through (F) of subsection (a)(1) are satisfied; or (II)entitles the listee to any exemption pursuant to this subsection. 
(2)EligibilityA political subdivision that submits an application under paragraph (3) shall be eligible for an exemption under this subsection only if, during the ten years preceding the filing of the application, and during the pendency of such application— (A)no test or device referred to in subsection (a)(1) has been used within such political subdivision for the purpose or with the effect of denying or abridging the right to vote on account of race or color or in contravention of the guarantees of subsection (f)(2); 
(B)no final judgment of any court of the United States, other than the denial of declaratory judgment under this section, has determined that denials or abridgements of the right to vote on account of race or color have occurred anywhere in the territory of such political subdivision or that denials or abridgements of the right to vote in contravention of the guarantees of subsection (f)(2) have occurred anywhere in the territory of such subdivision and no consent decree, settlement, or agreement has been entered into resulting in any abandonment of a voting practice challenged on such grounds; and no declaratory judgment under this section shall be entered during the pendency of an action commenced before the filing of an action under this section and alleging such denials or abridgements of the right to vote; (C)no Federal examiners or observers under this Act have been assigned to such political subdivision; 
(D)such political subdivision and all governmental units within its territory have complied with section 5 of this Act, including compliance with the requirement that no change covered by section 5 has been enforced without preclearance under section 5, and have repealed all changes covered by section 5 to which the Attorney General has successfully objected or as to which the United States District Court for the District of Columbia has denied a declaratory judgment; (E)the Attorney General has not interposed any objection (that has not been overturned by a final judgment of a court) and no declaratory judgment has been denied under section 5, with respect to any submission by or on behalf of the plaintiff or any governmental unit within its territory under section 5, and no such submissions or declaratory judgment actions are pending; and 
(F)such political subdivision and all governmental units within its territory— (i)have eliminated voting procedures and methods of election which inhibit or dilute equal access to the electoral process; 
(ii)have engaged in constructive efforts to eliminate intimidation and harassment of persons exercising rights protected under this Act; and (iii)have engaged in other constructive efforts, such as expanded opportunity for convenient registration and voting for every person of voting age and the appointment of minority persons as election officials throughout the jurisdiction and at all stages of the election and registration process. 
(3)Application periodNot later than 90 days after the publication of the list under paragraph (1), a political subdivision included on such list may submit an application, containing such information as the Attorney General may require, for an exemption under this subsection. The Attorney General shall provide notice in the Federal Register of such application. (4)Comment periodDuring the 90-day period beginning on the date that notice is published under paragraph (3), the Attorney General shall give interested persons an opportunity to submit objections to the issuance of an exemption under this subsection to a political subdivision on the basis that the political subdivision is not eligible under paragraph (2) to the Attorney General. During the 1 year period beginning on the effective date of this subsection, such 90-day period shall be extended by an additional 30 days. The Attorney General shall notify the political subdivision of each objection submitted and afford the political subdivision an opportunity to respond.  
(5)Determination as to objectionsIn the case of a political subdivision with respect to which an objection has been submitted under paragraph (4), the following shall apply: (A)Consideration of objectionsThe Attorney General shall consider and respond to each such objection (and any response of the political subdivision thereto) during the 60 day period beginning on the day after the comment period under paragraph (4) concludes.  
(B)Justified objectionsIf the Attorney General determines that any such objection is justified, the Attorney General shall publish notice in the Federal Register denying the application for an exemption under this subsection.  (C)Unjustified objectionsIf the Attorney General determines that no objection submitted is justified, each person that submitted such an objection may, not later than 90 days after the end of the period established under subparagraph (A), file, in the District Court of the District of Columbia, an action for judicial review of such determination in accordance with chapter 7 of title 5, United States Code.  
(6)ExemptionThe Attorney General may issue an exemption, by publication in the Federal Register, from the application of the provisions of subsection (a) with respect to a political subdivision that— (A)is eligible under paragraph (2); and  
(B)with respect to which no objection under was submitted under paragraph (4) or determined to be justified under paragraph (5). (7)Judicial reviewExcept as otherwise explicitly provided in this subsection, no determination under this subsection shall be subject to review by any court, and all determinations under this subsection are committed to the discretion of the Attorney General. 
(8)Savings clauseIf a political subdivision was not subject to the application of the provisions of subsection (a) by reason of a declaratory judgment entered prior to the effective date of this subsection, and such political subdivision has not violated any eligibility requirement set forth in paragraph (2) at any time thereafter, then that political subdivision shall not be subject to the requirements of subsection (a). . (2)Conforming amendment (A)In generalSection 4(a)(1) of the Voting Rights Act of 1965 (52 U.S.C. 10303(a)(1)), as amended by this Act, is further amended by inserting after the United States District Court for the District of Columbia issues a declaratory judgment under this section the following: , or, in the case of a political subdivision, the Attorney General issues an exemption under subsection (g). 
(B)Expiration of time limitOn the date that is 1 year after the effective date of this subsection, section 4(g)(3) of the Voting Rights Act of 1965 (52 U.S.C. 10303(g)(3)) is amended by striking During the 1 year period beginning on the effective date of this subsection, such 90-day period shall be extended by an additional 30 days.. For purposes of any periods under such section commenced as of such date, the 90-day period shall remain extended by an additional 30 days. 6.Determination of States and Political Subdivisions Subject to Preclearance for Covered PracticesThe Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.) is further amended by inserting after section 4 the following:

4A.Determination of States and Political Subdivisions Subject to Preclearance for Covered Practices
(a)Practice-Based preclearance
(1)In generalEach State and each political subdivision shall— (A)identify any newly enacted or adopted law, regulation, or policy that includes a voting qualification or prerequisite to voting, or a standard, practice, or procedure with respect to voting, that is a covered practice described in subsection (b); and
(B)ensure that no such covered practice is implemented unless or until the State or political subdivision, as the case may be, complies with subsection (c). (2)Determinations of characteristics of voting-age population (A)In generalAs early as practicable during each calendar year, the Attorney General, in consultation with the Director of the Bureau of the Census and the heads of other relevant offices of the government, shall make the determinations required by this section regarding voting-age populations and the characteristics of such populations, and shall publish a list of the States and political subdivisions to which a voting-age population characteristic described in subsection (b) applies.
(B)Publication in the Federal RegisterA determination or certification of the Attorney General under this paragraph shall be effective upon publication in the Federal Register. (b)Covered practicesTo assure that the right of citizens of the United States to vote is not denied or abridged on account of race, color, or membership in a language minority group as a result of the implementation of certain qualifications or prerequisites to voting, or standards, practices, or procedures with respect to voting newly adopted in a State or political subdivision, the following shall be covered practices subject to the requirements described in subsection (a):
(1)Changes to method of electionAny change to the method of election— (A)to add seats elected at-large in a State or political subdivision where—
(i)two or more racial groups or language minority groups each represent 20 percent or more of the political subdivision’s voting-age population; or (ii)a single language minority group represents 20 percent or more of the voting-age population on Indian lands located in whole or in part in the political subdivision; or
(B)to convert one or more seats elected from a single-member district to one or more at-large seats or seats from a multi-member district in a State or political subdivision where— (i)two or more racial groups or language minority groups each represent 20 percent or more of the political subdivision’s voting-age population; or
(ii)a single language minority group represents 20 percent or more of the voting-age population on Indian lands located in whole or in part in the political subdivision. (2)Changes to jurisdiction boundariesAny change or series of changes within a year to the boundaries of a jurisdiction that reduces by 3 or more percentage points the proportion of the jurisdiction's voting-age population that is comprised of members of a single racial group or language minority group in a State or political subdivision where—
(A)two or more racial groups or language minority groups each represent 20 percent or more of the political subdivision’s voting-age population; or (B)a single language minority group represents 20 percent or more of the voting-age population on Indian lands located in whole or in part in the political subdivision.
(3)Changes through redistrictingAny change to the boundaries of election districts in a State or political subdivision where any racial group or language minority group that is not the largest racial group or language minority group in the jurisdiction and that represents 15 percent or more of the State or political subdivision’s voting-age population experiences a population increase of at least 20 percent of its voting-age population, over the preceding decade (as calculated by the Bureau of the Census under the most recent decennial census), in the jurisdiction. (4)Changes in documentation or qualifications to voteAny change to requirements for documentation or proof of identity to vote or register to vote that will exceed or be more stringent than such requirements under State law on the day before the date of enactment of the John R. Lewis Voting Rights Advancement Act of 2021; and further, if a State has in effect a requirement that an individual present identification as a condition of receiving and casting a ballot in an election for Federal office, if the State does not permit the individual to meet the requirement and cast a ballot in the election in the same manner as an individual who presents identification—
(A)in the case of an individual who desires to vote in person, by presenting the appropriate State or local election official with a sworn written statement, signed by the individual under penalty of perjury, attesting to the individual’s identity and attesting that the individual is eligible to vote in the election; and  (B)in the case of an individual who desires to vote by mail, by submitting with the ballot the statement described in subparagraph (A).
(5)Changes to multilingual voting materialsAny change that reduces multilingual voting materials or alters the manner in which such materials are provided or distributed, where no similar reduction or alteration occurs in materials provided in English for such election. (6)Changes that reduce, consolidate, or relocate voting locations, or reduce voting opportunitiesAny change that reduces, consolidates, or relocates voting locations, including early, absentee, and election-day voting locations, or reduces days or hours of in-person voting on any Sunday during a period occurring prior to the date of an election during which voters may cast ballots in such election, or prohibits the provision of food or non-alcoholic drink to persons waiting to vote in an election except where the provision would violate prohibitions on expenditures to influence voting—
(A)in one or more census tracts wherein two or more language minority groups or racial groups each represent 20 percent or more of the voting-age population of the political subdivision; or (B)on Indian lands wherein at least 20 percent of the voting-age population belongs to a single language minority group. 
(7)New list maintenance processAny change to the maintenance of voter registration lists that adds a new basis for removal from the list of active registered voters or that incorporates new sources of information in determining a voter’s eligibility to vote, wherein such a change would have a statistically significant disparate impact on the removal from voter rolls of members of racial groups or language minority groups that constitute greater than 5 percent of the voting-age population— (A)in the case of a political subdivision imposing such change if—
(i)two or more racial groups or language minority groups each represent 20 percent or more of the voting-age population of the political subdivision; or (ii)a single language minority group represents 20 percent or more of the voting-age population on Indian lands located in whole or in part in the political subdivision; or
(B)in the case of a State imposing such change, if two or more racial groups or language minority groups each represent 20 percent or more of the voting-age population of— (i)the State; or
(ii)a political subdivision in the State, except that the requirements under subsections (a) and (c) shall apply only with respect to each such political subdivision.  (c)Preclearance (1)In generalWhenever a State or political subdivision with respect to which the requirements set forth in subsection (a) are in effect shall enact, adopt, or seek to implement any covered practice described under subsection (b), such State or subdivision may institute an action in the United States District Court for the District of Columbia for a declaratory judgment that such covered practice neither has the purpose nor will have the effect of denying or abridging the right to vote on account of race, color, or membership in a language minority group, and unless and until the court enters such judgment such covered practice shall not be implemented. Notwithstanding the previous sentence, such covered practice may be implemented without such proceeding if the covered practice has been submitted by the chief legal officer or other appropriate official of such State or subdivision to the Attorney General and the Attorney General has not interposed an objection within 60 days after such submission, or upon good cause shown, to facilitate an expedited approval within 60 days after such submission, the Attorney General has affirmatively indicated that such objection will not be made. Neither an affirmative indication by the Attorney General that no objection will be made, nor the Attorney General's failure to object, nor a declaratory judgment entered under this section shall bar a subsequent action to enjoin implementation of such covered practice. In the event the Attorney General affirmatively indicates that no objection will be made within the 60-day period following receipt of a submission, the Attorney General may reserve the right to reexamine the submission if additional information comes to the Attorney General's attention during the remainder of the 60-day period which would otherwise require objection in accordance with this section. Any action under this section shall be heard and determined by a court of three judges in accordance with the provisions of section 2284 of title 28, United States Code, and any appeal shall lie to the Supreme Court.
(2)Denying or abridging the right to voteAny covered practice described in subsection (b) that has the purpose of or will have the effect of diminishing the ability of any citizens of the United States on account of race, color, or membership in a language minority group, to elect their preferred candidates of choice denies or abridges the right to vote within the meaning of paragraph (1) of this subsection. (3)Purpose definedThe term purpose in paragraphs (1) and (2) of this subsection shall include any discriminatory purpose.
(4)Purpose of paragraph (2)The purpose of paragraph (2) of this subsection is to protect the ability of such citizens to elect their preferred candidates of choice. (d)EnforcementThe Attorney General or any aggrieved citizen may file an action in a Federal district court to compel any State or political subdivision to satisfy the obligations set forth in this section. Such actions shall be heard and determined by a court of three judges under section 2284 of title 28, United States Code. In any such action, the court shall provide as a remedy that any voting qualification or prerequisite to voting, or standard, practice, or procedure with respect to voting, that is the subject of the action under this subsection be enjoined unless the court determines that—
(1)the voting qualification or prerequisite to voting, or standard, practice, or procedure with respect to voting, is not a covered practice described in subsection (b); or (2)the State or political subdivision has complied with subsection (c) with respect to the covered practice at issue.
(e)Counting of racial groups and language minority groupsFor purposes of this section, the calculation of the population of a racial group or a language minority group shall be carried out using the methodology in the guidance promulgated in the Federal Register on February 9, 2011 (76 Fed. Reg. 7470). (f)Special ruleFor purposes of determinations under this section, any data provided by the Bureau of the Census, whether based on estimation from sample or actual enumeration, shall not be subject to challenge or review in any court.
(g)Multilingual voting materialsIn this section, the term multilingual voting materials means registration or voting notices, forms, instructions, assistance, or other materials or information relating to the electoral process, including ballots, provided in the language or languages of one or more language minority groups.. 7.Promoting transparency to enforce the Voting Rights Act (a)Transparency (1)In generalThe Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.) is amended by inserting after section 5 the following new section:

6.Transparency regarding changes to protect voting rights
(a)Notice of enacted changes
(1)Notice of ChangesIf a State or political subdivision makes any change in any qualification or prerequisite to voting or standard, practice, or procedure with respect to voting in any election for Federal office that will result in the qualification or prerequisite, standard, practice, or procedure being different from that which was in effect as of 180 days before the date of the election for Federal office, the State or political subdivision shall provide reasonable public notice in such State or political subdivision and on the website of the State or political subdivision, of a concise description of the change, including the difference between the changed qualification or prerequisite, standard, practice, or procedure and the prerequisite, standard, practice, or procedure which was previously in effect. The public notice described in this paragraph, in such State or political subdivision and on the website of a State or political subdivision, shall be in a format that is reasonably convenient and accessible to persons with disabilities who are eligible to vote, including persons who have low vision or are blind. (2)Deadline for noticeA State or political subdivision shall provide the public notice required under paragraph (1) not later than 48 hours after making the change involved.
(b)Transparency Regarding Polling Place Resources
(1)In generalIn order to identify any changes that may impact the right to vote of any person, prior to the 30th day before the date of an election for Federal office, each State or political subdivision with responsibility for allocating registered voters, voting machines, and official poll workers to particular precincts and polling places shall provide reasonable public notice in such State or political subdivision and on the website of a State or political subdivision, of the information described in paragraph (2) for precincts and polling places within such State or political subdivision. The public notice described in this paragraph, in such State or political subdivision and on the website of a State or political subdivision, shall be in a format that is reasonably convenient and accessible to persons with disabilities who are eligible to vote, including persons who have low vision or are blind. (2)Information describedThe information described in this paragraph with respect to a precinct or polling place is each of the following:
(A)The name or number. (B)In the case of a polling place, the location, including the street address, and whether such polling place is accessible to persons with disabilities.
(C)The voting-age population of the area served by the precinct or polling place, broken down by demographic group if such breakdown is reasonably available to such State or political subdivision. (D)The number of registered voters assigned to the precinct or polling place, broken down by demographic group if such breakdown is reasonably available to such State or political subdivision.
(E)The number of voting machines assigned, including the number of voting machines accessible to persons with disabilities who are eligible to vote, including persons who have low vision or are blind. (F)The number of official paid poll workers assigned.
(G)The number of official volunteer poll workers assigned. (H)In the case of a polling place, the dates and hours of operation.
(3)Updates in information reportedIf a State or political subdivision makes any change in any of the information described in paragraph (2), the State or political subdivision shall provide reasonable public notice in such State or political subdivision and on the website of a State or political subdivision, of the change in the information not later than 48 hours after the change occurs or, if the change occurs fewer than 48 hours before the date of the election for Federal office, as soon as practicable after the change occurs. The public notice described in this paragraph and published on the website of a State or political subdivision shall be in a format that is reasonably convenient and accessible to persons with disabilities who are eligible to vote, including persons who have low vision or are blind. (c)Transparency of Changes Relating to Demographics and Electoral Districts (1)Requiring public notice of changesNot later than 10 days after making any change in the constituency that will participate in an election for Federal, State, or local office or the boundaries of a voting unit or electoral district in an election for Federal, State, or local office (including through redistricting, reapportionment, changing from at-large elections to district-based elections, or changing from district-based elections to at-large elections), a State or political subdivision shall provide reasonable public notice in such State or political subdivision and on the website of a State or political subdivision, of the demographic and electoral data described in paragraph (3) for each of the geographic areas described in paragraph (2).
(2)Geographic areas describedThe geographic areas described in this paragraph are as follows: (A)The State as a whole, if the change applies statewide, or the political subdivision as a whole, if the change applies across the entire political subdivision.
(B)If the change includes a plan to replace or eliminate voting units or electoral districts, each voting unit or electoral district that will be replaced or eliminated. (C)If the change includes a plan to establish new voting units or electoral districts, each such new voting unit or electoral district.
(3)Demographic and electoral dataThe demographic and electoral data described in this paragraph with respect to a geographic area described in paragraph (2) are each of the following: (A)The voting-age population, broken down by demographic group.
(B)If it is reasonably available to the State or political subdivision involved, an estimate of the population of the area which consists of citizens of the United States who are 18 years of age or older, broken down by demographic group. (C)The number of registered voters, broken down by demographic group if such breakdown is reasonably available to the State or political subdivision involved.
(D)
(i)If the change applies to a State, the actual number of votes, or (if it is not reasonably practicable for the State to ascertain the actual number of votes) the estimated number of votes received by each candidate in each statewide election held during the 5-year period which ends on the date the change involved is made; and (ii)if the change applies to only one political subdivision, the actual number of votes, or (if it is not reasonably practicable for the political subdivision to ascertain the actual number of votes) in each subdivision-wide election held during the 5-year period which ends on the date the change involved is made.
(4)Voluntary Compliance by smaller jurisdictionsCompliance with this subsection shall be voluntary for a political subdivision of a State unless the subdivision is one of the following: (A)A county or parish.
(B)A municipality with a population greater than 10,000, as determined by the Bureau of the Census under the most recent decennial census. (C)A school district with a population greater than 10,000, as determined by the Bureau of the Census under the most recent decennial census. For purposes of this subparagraph, the term school district means the geographic area under the jurisdiction of a local educational agency (as defined in section 9101 of the Elementary and Secondary Education Act of 1965).
(d)Rules Regarding Format of InformationThe Attorney General may issue rules specifying a reasonably convenient and accessible format that States and political subdivisions shall use to provide public notice of information under this section. (e)No denial of right To voteThe right to vote of any person shall not be denied or abridged because the person failed to comply with any change made by a State or political subdivision to a voting qualification, prerequisite, standard, practice, or procedure if the State or political subdivision involved did not meet the applicable requirements of this section with respect to the change.
(f)DefinitionsIn this section— (1)the term demographic group means each group which section 2 protects from the denial or abridgement of the right to vote on account of race or color, or in contravention of the guarantees set forth in section 4(f)(2);
(2)the term election for Federal office means any general, special, primary, or runoff election held solely or in part for the purpose of electing any candidate for the office of President, Vice President, Presidential elector, Senator, Member of the House of Representatives, or Delegate or Resident Commissioner to the Congress; and (3)the term persons with disabilities, means individuals with a disability, as defined in section 3 of the Americans with Disabilities Act of 1990..
(2)Conforming amendmentSection 3(a) of such Act (52 U.S.C. 10302(a)) is amended by striking in accordance with section 6. (b)Effective DateThe amendment made by subsection (a)(1) shall apply with respect to changes which are made on or after the expiration of the 60-day period which begins on the date of the enactment of this Act.
8.Authority to assign observers
(a)Clarification of Authority in Political Subdivisions Subject to PreclearanceSection 8(a)(2)(B) of the Voting Rights Act of 1965 (52 U.S.C. 10305(a)(2)(B)) is amended to read as follows:  (B)in the Attorney General's judgment, the assignment of observers is otherwise necessary to enforce the guarantees of the 14th or 15th Amendment or any provision of this Act or any other Federal law protecting the right of citizens of the United States to vote; or.
(b)Assignment of Observers To Enforce Bilingual Election RequirementsSection 8(a) of such Act (52 U.S.C. 10305(a)) is amended— (1)by striking or at the end of paragraph (1);
(2)by inserting after paragraph (2) the following:  (3)the Attorney General certifies with respect to a political subdivision that—
(A)the Attorney General has received written meritorious complaints from residents, elected officials, or civic participation organizations that efforts to violate section 203 are likely to occur; or (B)in the Attorney General’s judgment, the assignment of observers is necessary to enforce the guarantees of section 203;; and
(3)by moving the margin for the continuation text following paragraph (3), as added by paragraph (2) of this subsection, 2 ems to the left. (c)Transferral of authority over observers to the Attorney General (1)Enforcement proceedingsSection 3(a) of the Voting Rights Act of 1965 (52 U.S.C. 10302(a)) is amended by striking United States Civil Service Commission in accordance with section 6 and inserting Attorney General in accordance with section 8. 
(2)Observers; appointment and compensationSection 8 of the Voting Rights Act of 1965 (52 U.S.C. 10305) is amended— (A)in subsection (a)(2), in the matter following subparagraph (B), by striking Director of the Office of Personnel Management shall assign as many observers for such subdivision as the Director and inserting Attorney General shall assign as many observers for such subdivision as the Attorney General; and
(B)in subsection (c), by striking Director of the Office of Personnel Management and inserting Attorney General. (3)Termination of certain appointments of observersSection 13(a)(1) of the Voting Rights Act of 1965 (52 U.S.C. 10309(a)(1)) is amended by striking notifies the Director of the Office of Personnel Management, and inserting determines,. 
9.Clarification of authority to seek relief
(a)Poll taxSection 10(b) of the Voting Rights Act of 1965 (52 U.S.C. 10306(b)) is amended by striking the Attorney General is authorized and directed to institute forthwith in the name of the United States such actions and inserting an aggrieved person or (in the name of the United States) the Attorney General may institute such actions. (b)Cause of actionSection 12(d) of the Voting Rights Act of 1965 (52 U.S.C. 10308(d)) is amended—
(1)by striking Whenever any person has engaged and all that follows through in the name of the United States and inserting (1) Whenever there are reasonable grounds to believe that any person has implemented or will implement any voting qualification or prerequisite to voting or standard, practice, or procedure that would (A) deny any citizen the right to vote in violation of the 14th, 15th, 19th, 24th, or 26th Amendments, or (B) would violate this Act (except for section 4A) or any other Federal law that prohibits discrimination on the basis of race, color, or membership in a language minority group in the voting process, an aggrieved person or (in the name of the United States) the Attorney General may institute; and (2)by striking , and including an order directed to the State and State or local election officials to require them (1) to permit persons listed under chapters 103 to 107 of this title to vote and (2) to count such votes.
(c)Judicial reliefSection 204 of the Voting Rights Act of 1965 (52 U.S.C. 10504) is amended by striking Whenever the Attorney General has reason to believe and all that follows through as he deems appropriate and inserting Whenever there are reasonable grounds to believe that a State or political subdivision has engaged or is about to engage in any act or practice prohibited by a provision of title II, an aggrieved person or (in the name of the United States) the Attorney General may institute an action in a district court of the United States, for a restraining order, a preliminary or permanent injunction, or such other order as may be appropriate. (d)Enforcement of twenty-Sixth AmendmentSection 301(a)(1) of the Voting Rights Act of 1965 (52 U.S.C. 10701) is amended by striking The Attorney General is directed to institute and all that follows through Constitution of the United States and inserting An aggrieved person or (in the name of the United States) the Attorney General may institute an action in a district court of the United States, for a restraining order, a preliminary or permanent injunction, or such other order as may be appropriate to implement the twenty-sixth amendment to the Constitution of the United States. 
10.Preventive reliefSection 12(d) of the Voting Rights Act of 1965 (52 U.S.C. 10308(d)), as amended by section 9, is further amended by adding at the end the following:  (2) (A)In considering any motion for preliminary relief in any action for preventive relief described in this subsection, the court shall grant the relief if the court determines that the complainant has raised a serious question as to whether the challenged voting qualification or prerequisite to voting or standard, practice, or procedure violates this Act or the Constitution and, on balance, the hardship imposed on the defendant by the grant of the relief will be less than the hardship which would be imposed on the plaintiff if the relief were not granted. 
(B)In making its determination under this paragraph with respect to a change in any voting qualification, prerequisite to voting, or standard, practice, or procedure with respect to voting, the court shall consider all relevant factors and give due weight to the following factors, if they are present: (i)Whether the qualification, prerequisite, standard, practice, or procedure in effect prior to the change was adopted as a remedy for a Federal court judgment, consent decree, or admission regarding—
(I)discrimination on the basis of race or color in violation of the 14th or 15th Amendment; (II)a violation of the 19th, 24th, or 26th Amendments; 
(III)a violation of this Act; or (IV)voting discrimination on the basis of race, color, or membership in a language minority group in violation of any other Federal or State law.
(ii)Whether the qualification, prerequisite, standard, practice, or procedure in effect prior to the change served as a ground for the dismissal or settlement of a claim alleging— (I)discrimination on the basis of race or color in violation of the 14th or 15th Amendment;
(II)a violation of the 19th, 24th, or 26th Amendment;  (III)a violation of this Act; or
(IV)voting discrimination on the basis of race, color, or membership in a language minority group in violation of any other Federal or State law. (iii)Whether the change was adopted fewer than 180 days before the date of the election with respect to which the change is to take or takes effect.
(iv)Whether the defendant has failed to provide timely or complete notice of the adoption of the change as required by applicable Federal or State law. (3)A jurisdiction’s inability to enforce its voting or election laws, regulations, policies, or redistricting plans, standing alone, shall not be deemed to constitute irreparable harm to the public interest or to the interests of a defendant in an action arising under the Constitution or any Federal law that prohibits discrimination on the basis of race, color, or membership in a language minority group in the voting process, for the purposes of determining whether a stay of a court’s order or an interlocutory appeal under section 1253 of title 28, United States Code, is warranted..
11.Relief for violations of voting rights laws
(a)In general
(1)Relief for violations of voting rights lawsIn this section, the term prohibited act or practice means— (A)any act or practice—
(i)that creates an undue burden on the fundamental right to vote in violation of the 14th Amendment to the Constitution of the United States or violates the Equal Protection Clause of the 14th Amendment to the Constitution of the United States; or (ii)that is prohibited by the 15th, 19th, 24th, or 26th Amendment to the Constitution of the United States, section 2004 of the Revised Statutes (52 U.S.C. 10101), the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.), the National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.), the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.), the Help America Vote Act of 2002 (52 U.S.C. 20901 et seq.), the Voting Accessibility for the Elderly and Handicapped Act (52 U.S.C. 20101 et seq.), or section 2003 of the Revised Statutes (52 U.S.C. 10102); and
(B)any act or practice in violation of any Federal law that prohibits discrimination with respect to voting, including the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.). (2)Rule of constructionNothing in this section shall be construed to diminish the authority or scope of authority of any person to bring an action under any Federal law.
(3)Attorney’s feesSection 722(b) of the Revised Statutes (42 U.S.C. 1988(b)) is amended by inserting a provision described in section 2(a) of the John R. Lewis Voting Rights Advancement Act of 2021, after title VI of the Civil Rights Act of 1964,. (b)Grounds for equitable reliefIn any action for equitable relief pursuant to a law listed under subsection (a), proximity of the action to an election shall not be a valid reason to deny such relief, or stay the operation of or vacate the issuance of such relief, unless the party opposing the issuance or continued operation of relief meets the burden of proving by clear and convincing evidence that the issuance of the relief would be so close in time to the election as to cause irreparable harm to the public interest or that compliance with such relief would impose serious burdens on the party opposing relief.
(1)In generalIn considering whether to grant, deny, stay, or vacate any order of equitable relief, the court shall give substantial weight to the public’s interest in expanding access to the right to vote. A State’s generalized interest in enforcing its enacted laws shall not be a relevant consideration in determining whether equitable relief is warranted. (2)Presumptive safe harborWhere equitable relief is sought either within 30 days of the adoption or reasonable public notice of the challenged policy or practice, or more than 45 days before the date of an election to which the relief being sought will apply, proximity to the election will be presumed not to constitute a harm to the public interest or a burden on the party opposing relief.
(c)Grounds for stay or vacatur in Federal claims involving voting rights
(1)Prospective effectIn reviewing an application for a stay or vacatur of equitable relief granted pursuant to a law listed in subsection (a), a court shall give substantial weight to the reliance interests of citizens who acted pursuant to such order under review. In fashioning a stay or vacatur, a reviewing court shall not order relief that has the effect of denying or abridging the right to vote of any citizen who has acted in reliance on the order. (2)Written explanationNo stay or vacatur under this subsection shall issue unless the reviewing court makes specific findings that the public interest, including the public’s interest in expanding access to the ballot, will be harmed by the continuing operation of the equitable relief or that compliance with such relief will impose serious burdens on the party seeking such a stay or vacatur such that those burdens substantially outweigh the benefits to the public interest. In reviewing an application for a stay or vacatur of equitable relief, findings of fact made in issuing the order under review shall not be set aside unless clearly erroneous.
12.Enforcement of Voting Rights by Attorney GeneralSection 12 of the Voting Rights Act (52 U.S.C. 10308), as amended by this Act, is further amended by adding at the end the following:  (g)Voting Rights Enforcement by Attorney General (1)In generalIn order to fulfill the Attorney General’s responsibility to enforce the Voting Rights Act and other Federal civil rights statutes that protect the right to vote, the Attorney General (or upon designation by the Attorney General, the Assistant Attorney General for Civil Rights) is authorized, before commencing a civil action, to issue a demand for inspection and information in writing to any State or political subdivision, or other governmental representative or agent, with respect to any relevant documentary material that he has reason to believe is within their possession, custody, or control. A demand by the Attorney General under this section may require—
(A)the production of such documentary material for inspection and copying;  (B)answers in writing to written questions with respect to such documentary material; or
(C)both. (2)Contents of an Attorney General demand (A)In generalAny demand issued under paragraph (1), shall include a sworn certificate to identify the voting qualification or prerequisite to voting or standard, practice, or procedure with respect to voting, or other voting related matter or issue, whose lawfulness the Attorney General is investigating and to identify the civil provisions of the Federal civil rights statute that protects the right to vote under which the investigation is being conducted. The demand shall be reasonably calculated to lead to the discovery of documentary material and information relevant to such civil rights investigation. Documentary material includes any material upon which relevant information is recorded, and includes written or printed materials, photographs, tapes, or materials upon which information is electronically or magnetically recorded. Such demands are aimed at the Attorney General having the ability to inspect and obtain copies of relevant materials (as well as obtain information) related to voting and are not aimed at the Attorney General taking possession of original records, particularly those that are required to be retained by State and local election officials under Federal or State law.
(B)No requirement for productionAny demand issued under paragraph (1) may not require the production of any documentary material or the submission of any answers in writing to written questions if such material or answers would be protected from disclosure under the standards applicable to discovery requests under the Federal Rules of Civil Procedure in an action in which the Attorney General or the United States is a party. (C)Documentary materialIf the demand issued under paragraph (1) requires the production of documentary material, it shall—
(i)identify the class of documentary material to be produced with such definiteness and certainty as to permit such material to be fairly identified; and (ii)prescribe a return date for production of the documentary material at least twenty days after issuance of the demand to give the State or political subdivision, or other governmental representative or agent, a reasonable period of time for assembling the documentary material and making it available for inspection and copying.
(D)Answers to written questionsIf the demand issued under paragraph (1) requires answers in writing to written questions, it shall— (i)set forth with specificity the written question to be answered; and
(ii)prescribe a date at least twenty days after the issuance of the demand for submitting answers in writing to the written questions. (E)ServiceA demand issued under paragraph (1) may be served by a United States marshal or a deputy marshal, or by certified mail, at any place within the territorial jurisdiction of any court of the United States.
(3)Responses to an Attorney General demandA State or political subdivision, or other governmental representative or agent, must, with respect to any documentary material or any answer in writing produced under this subsection, provide a sworn certificate, in such form as the demand issued under paragraph (1) designates, by a person having knowledge of the facts and circumstances relating to such production or written answer, authorized to act on behalf of the State or political subdivision, or other governmental representative or agent, upon which the demand was served. The certificate— (A)shall state that—
(i) all of the documentary material required by the demand and in the possession, custody, or control of the State or political subdivision, or other governmental representative or agent, has been produced;  (ii)that with respect to every answer in writing to a written question, all information required by the question and in the possession, custody, control, or knowledge of the State or political subdivision, or other governmental representative or agent, has been submitted; or
(iii)both; or (B)provide the basis for any objection to producing the documentary material or answering the written question. To the extent that any information is not furnished, the information shall be identified and reasons set forth with particularity regarding the reasons why the information was not furnished. 
(4)Judicial proceedings
(A)Petition for enforcementWhenever any State or political subdivision, or other governmental representative or agent, fails to comply with demand issued by the Attorney General under paragraph (1), the Attorney General may file, in a district court of the United States in which the State or political subdivision, or other governmental representative or agent, is located, a petition for a judicial order enforcing the Attorney General demand issued under paragraph (1). (B)Petition to modify (i)In generalAny State or political subdivision, or other governmental representative or agent, that is served with a demand issued by the Attorney General under paragraph (1) may file in the United States District Court for the District of Columbia a petition for an order of the court to modify or set aside the demand of the Attorney General.
(ii)Petition to modifyAny petition to modify or set aside a demand of the Attorney General issued under paragraph (1) must be filed within 20 days after the date of service of the Attorney General’s demand or at any time before the return date specified in the Attorney General’s demand, whichever date is earlier. (iii)Contents of petitionThe petition shall specify each ground upon which the petitioner relies in seeking relief under clause (i), and may be based upon any failure of the Attorney General’s demand to comply with the provisions of this section or upon any constitutional or other legal right or privilege of the State or political subdivision, or other governmental representative or agent. During the pendency of the petition in the court, the court may stay, as it deems proper, the running of the time allowed for compliance with the Attorney General’s demand, in whole or in part, except that the State or political subdivision, or other governmental representative or agent, filing the petition shall comply with any portions of the Attorney General’s demand not sought to be modified or set aside..
13.DefinitionsTitle I of the Voting Rights Act of 1965 (52 U.S.C. 10301) is amended by adding at the end the following:  21.DefinitionsIn this Act:
(1)IndianThe term Indian has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act. (2)Indian landsThe term Indian lands means—
(A)any Indian country of an Indian tribe, as such term is defined in section 1151 of title 18, United States Code; (B)any land in Alaska that is owned, pursuant to the Alaska Native Claims Settlement Act, by an Indian tribe that is a Native village (as such term is defined in section 3 of such Act), or by a Village Corporation that is associated with the Indian tribe (as such term is defined in section 3 of such Act);
(C)any land on which the seat of government of the Indian tribe is located; and (D)any land that is part or all of a tribal designated statistical area associated with the Indian tribe, or is part or all of an Alaska Native village statistical area associated with the tribe, as defined by the Bureau of the Census for the purposes of the most recent decennial census.
(3)Indian tribeThe term Indian tribe or tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act. (4)Tribal GovernmentThe term Tribal Government means the recognized governing body of an Indian Tribe.
(5)Voting-age populationThe term voting-age population means the numerical size of the population within a State, within a political subdivision, or within a political subdivision that contains Indian lands, as the case may be, that consists of persons age 18 or older, as calculated by the Bureau of the Census under the most recent decennial census.. 14.Attorneys’ feesSection 14(c) of the Voting Rights Act of 1965 (52 U.S.C. 10310(c)) is amended by adding at the end the following:

(4)The term prevailing party means a party to an action that receives at least some of the benefit sought by such action, states a colorable claim, and can establish that the action was a significant cause of a change to the status quo.. 15.Other technical and conforming amendments (a)Actions Covered Under Section 3Section 3(c) of the Voting Rights Act of 1965 (52 U.S.C. 10302(c)) is amended—
(1)by striking any proceeding instituted by the Attorney General or an aggrieved person under any statute to enforce and inserting any action under any statute in which a party (including the Attorney General) seeks to enforce; and (2)by striking at the time the proceeding was commenced and inserting at the time the action was commenced.
(b)Clarification of Treatment of Members of Language Minority GroupsSection 4(f) of such Act (52 U.S.C. 10303(f)) is amended— (1)in paragraph (1), by striking the second sentence; and
(2)by striking paragraphs (3) and (4). (c)Period During Which Changes in Voting Practices are Subject to Preclearance Under Section 5Section 5 of such Act (52 U.S.C. 10304) is amended—
(1)in subsection (a), by striking based upon determinations made under the first sentence of section 4(b) are in effect and inserting are in effect during a calendar year; (2)in subsection (a), by striking November 1, 1964 and all that follows through November 1, 1972 and inserting the applicable date of coverage; and
(3)by adding at the end the following new subsection:  (e)The term applicable date of coverage means, with respect to a State or political subdivision—
(1)June 25, 2013, if the most recent determination for such State or subdivision under section 4(b) was made on or before December 31, 2021; or (2)the date on which the most recent determination for such State or subdivision under section 4(b) was made, if such determination was made after December 31, 2021..
16.Severability If any provision of this Act or any amendment made by this Act, or the application of such a provision or amendment to any person or circumstance, is held to be unconstitutional or is otherwise enjoined or unenforceable, the remainder of this Act and amendments made by this Act, and the application of the provisions and amendment to any person or circumstance, and any remaining provision of the Voting Rights Act of 1965, shall not be affected by the holding. 17.Grants to assist with notice requirements under the Voting Rights Act of 1965 (a)In generalThe Attorney General shall make grants each fiscal year to small jurisdictions who submit applications under subsection (b) for purposes of assisting such small jurisdictions with compliance with the requirements of the Voting Rights Act of 1965 to submit or publish notice of any change to a qualification, prerequisite, standard, practice or procedure affecting voting.
(b)ApplicationTo be eligible for a grant under this section, a small jurisdiction shall submit an application to the Attorney General in such form and containing such information as the Attorney General may require regarding the compliance of such small jurisdiction with the provisions of the Voting Rights Act of 1965. (c)Small jurisdiction definedFor purposes of this section, the term small jurisdiction means any political subdivision of a State with a population of 10,000 or less. 
Passed the House of Representatives August 24, 2021.Cheryl L. Johnson,Clerk.

